LINN, Circuit Judge,
concurring-in-part and dissenting-in-part.
I join the majority’s well-reasoned analysis regarding Parts HA and V; however, I must, respectfully, dissent from my colleagues in Part IIB. In my view, no reasonable juror could conclude that a plenum satisfies the inlet duct limitation. Furthermore, the lack of inlet and outlet ports in the stator box requires reversal of the finding of infringement under the doctrine of equivalents.
In its pre-trial Markman order, the district court defined “duct” to mean “a passageway through which gases flow.” The majority, citing the American Heritage Dictionary, describes a duct as “any tubular passage through which a substance is conveyed.” A duct can similarly be defined as “a hole, pipe or channel for carrying a fluid.... ” Chambers Dictionary of Science and Technology 861 (1999). Since neither the district court’s nor the majority’s definition differs significantly from the technical dictionary, I find no error in the claim construction.
The majority correctly describes the plenum of the Eisenmann RTO as a “large, room-sized’ area 20 to 30 feet in diameter.” Gases flow within the plenum; however, that does not mean that gases flow through it. Using the majority’s definition, a plenum is not a tubular passage through which gases are being conveyed. The “room-sized” plenum of the accused device houses the rotary distributor and other components. No reasonable juror could conclude that the structure of the Eisenmann plenum is a “tubular passage.” In addition to having *967a different structure than a “tubular passage,” a plenum has different characteristics than a duct. A plenum chamber is a “sealed chamber pressurized from an air intake.” Chambers at 883. Consistent with that definition, Eisenmann’s divisional general manager, Mr. Somary, testified that the accused device’s plenum is used “to decrease or buffer or near eliminate the pressure fluctuations.” While a duct controls flow by physically constraining fluid through a passage, fluid moves within plenums by way of pressure differentials. While mindful of the respect we owe a jury finding, equating a plenum and a duct rises to the level of error that should be set aside. Thus, I would reverse the finding of literal infringement of claim 1 and its dependent claims.
Because the majority affirmed the jury verdict of literal infringement, it did not opine on the jury’s finding that the Eisenmann RTO infringes claims 6 and 8 under the doctrine of equivalents. Since claim 6 depends from claim 1, and I believe that claim 1 is not infringed, I focus solely on claim 8. Although the majority did not reach claim 8 in its analysis, it did note that claim 8, unlike claim 1, specifically claims a “stationary plate.” The jury found such a stationary plate missing from the Eisenmann RTO, but found the missing element under the doctrine of equivalents.
Infringement under the doctrine of equivalents requires that the accused device contain each limitation of the claim or its equivalent. Warner-Jenkinson Co. v. Hilton Davis Chem. Co., 520 U.S. 17, 40, 117 S.Ct. 1040, 137 L.Ed.2d 146 (1997) (noting that because each limitation contained in a patent claim is material to defining the scope of the patented invention, a doctrine of equivalents analysis must be applied to individual claim limitations, not to the invention as a whole). An element in the accused device is equivalent to a claim limitation if the differences between the two are “insubstantial” to one of ordinary skill in the art. Id. Alternatively, a patentee can show “equivalence” between the elements of the accused device and the claimed limitations of the patent-in-suit, Warner-Jenkinson, 520 U.S. at 21, by showing that the missing element in the accused device “performs substantially the same function in substantially the same way to obtain the same result” as the claim limitation. Graver Tank & Mfg. Co. v. Linde Air Prods. Co., 339 U.S. 605, 608, 70 S.Ct. 854, 94 L.Ed. 1097 (1950).
Smith argued at trial and continues to argue that the “stator box” of the accused device is equivalent to the stationary plate required by claim 8. I disagree. The stator box of the Eisenmann RTO is a wagon-wheel type structure with spokes in it. The spokes form openings through which gases flow. Smith’s expert, Mr. Trumpi, testified that the stator box works in conjunction with the rotary distributor to provide flow throughout the RTO.
Regarding the stationary plate, claim 8 specifically requires:
said stationary plate having a plurality of inlet and exhaust ports formed therein to provide for communication of selected ones of said heat exchange chambers with said inlet conduit through an associated inlet port and with said exhaust conduits through an associated exhaust port, said rotating plate having an inlet opening for communication of a first heat exchange chamber with said inlet conduit through the associated inlet port and an exhaust opening for communication of a second heat exchange chamber with said exhaust conduit through the associated exhaust port....
*968’416 patent, col. 6, lines 16-27 (emphasis added).
The district court instructed the jury:
The phrase “Stationary plate having inlet ports and outlet ports” means a stationary plate having openings formed therein to permit the flow of gases between the ducts and heat exchange chambers. The phrase also requires that the ports be associated with either inlet ports or outlet ports at a particular time in the cycle.
To the extent that the stator box is made up of ports, its ports are neither inlet ports nor outlet ports. Rather, they are interchangeable. The district court’s requirement that the stationary plate’s ports “be associated with either inlet ports or outlet ports” vitiates the distinction in the claim between inlet ports and outlet ports. A correct claim construction would require that the stationary plate have ports that are inlet ports and ports that are outlet ports.
Although an erroneous claim construction would normally require a remand, I would nonetheless reverse the doctrine of equivalents finding. Any attempt by Smith to show that the lack of inlet ports and outlet ports is an insubstantial difference would run afoul of the all limitations rule. See e.g., Kustom Signals Inc. v. Applied Concepts, Inc., 264 F.3d 1326, 1333 (Fed.Cir.2001) (“No claimed [limitation], or an equivalent thereof, can be absent if the doctrine of equivalents is invoked.”). Since inlet and outlet ports would be absent from the stationary plate, resort to the doctrine of equivalents is not available. Thus, I would reverse the finding of infringement under the doctrine of equivalents of claim 8.
In light of the foregoing, I would reverse the denial of the post-trial motion for judgment as a matter of law of no infringement and vacate the award of damages and attorneys’ fees.